Citation Nr: 1215867	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  03-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a respiratory disability, to include as an undiagnosed illness due to service in the Persian Gulf.

(The issues of entitlement to service connection for PTSD and for bilateral carpal tunnel syndrome are the subject of a separately issued decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 1987 and from November 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, determined that new and material evidence had not been submitted to reopen the claims for a bilateral knee disability.  In September 2006, the Board reopened the claims and remanded the de novo claims for further development.  The claims have been returned to the Board and are now ready for appellate disposition.

This matter also comes before the Board on appeal from a February 2008 rating decision.  The RO, in pertinent part, denied service connection for shortness of breath.  The Board remanded the claim in December 2008 and again in June 2010.  The claim has been returned to the Board and is now ready for appellate disposition. 

The claims have been merged on appeal.  

The Board notes that in February 2006, the Veteran presented testimony before a Veterans Law Judge who is no longer employed by the Board.  He was offered an opportunity for a new hearing regarding the claims for his bilateral knees, but declined in May 2008.  He presented testimony before the undersigned, with regard to the claim for a respiratory disability, in April 2009.  Both transcripts have been associated with the claims folder. 

The following issues were previously on appeal, but have since been resolved: entitlement to an increased disability rating for headaches; chronic fatigue; sleep apnea; entitlement to an earlier effective date for a grant of service connection for irritable bowel syndrome; and entitlement to an earlier effective date for a grant of a disability rating in excess of 10 percent for headaches.  Service connection for polymyalgia (claimed as fibromyalgia) was awarded in an October 2010 rating decision.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  A right knee disability, notably chondromalacia patella, was manifested during the Veteran's period of active military service; the Board finds the Veteran's continuity of symptomatology with respect to his right knee following service to be credible.

3.  A left knee disability, notably chondromalacia patella, was manifested during the Veteran's period of active military service; the Board finds the Veteran's continuity of symptomatology with respect to his left knee following service to be credible.

4.  The Veteran served in Southwest Asia during the Persian Gulf War.

5.  The claimed respiratory disability has been shown to be attributable to obstructive sleep apnea, a known clinical diagnosis; it is not a separately diagnosed disability and is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The Veteran does have a right knee disability, namely chondromalacia patella, due to disease or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran does have a left knee disability, namely chondromalacia patella, due to disease or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The claimed respiratory disability was not incurred in or aggravated by active duty service, including as due to an undiagnosed illness based on Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

To the extent that the action taken herein below is favorable to the Veteran with regard to the bilateral knee claims, the Board finds that further discussion of VCAA is not required at this time.  

The record shows that in a December 2006 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection for a respiratory disability.   The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in December 2006, which was prior to the February 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection for a respiratory disability.  The letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records,  reports of VA examination, and the transcript from the 2006 and 2009  Board hearings.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Bilateral Knee Disability

The Veteran contends that he is entitled to service connection for a bilateral knee disability.  Through testimony and statements, the Veteran asserts that he has had knee problems since service when he sustained a twisting injury during basic training. 

The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law,  and finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for a bilateral knee disability on a direct causation basis.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

In this regard, service treatment records show the Veteran complained of bilateral knee pain in February 1984.  He was diagnosed with ligament strain.  On the August 1987 report of medical history, the Veteran indicated that he had arthritis of the bilateral knees, though the corresponding examination was negative.  On the April 1993 report of medical history, the Veteran indicated he had arthritis.  The examiner noted the Veteran had knee joint problems. The corresponding physical examination diagnosed the Veteran with mild tenderness of the bilateral knees.  

Post-service, the Veteran was diagnosed with chondromalacia of the bilateral knees on VA examination in October 1993, two months after his separation from service.  X-rays were negative.  VA outpatient treatment records continued to document knee complaints, to include pain and tenderness, between 1994 and 1998.

In 2002, the Veteran was diagnosed with bilateral patella tendonitis.  Upon VA examination in March 2005, the Veteran was diagnosed with likely patellar tendonitis with possible mild patellofemoral chondromalacia.  The examiner noted the Veteran's knees began hurting him in service and had been persistent since his discharge.  The examiner noted the Veteran had no injuries post-service and thus, it was as likely as not that his patellar tendonitis was related to service. 

In contrast, the December 2006 VA examiner diagnosed the Veteran with equivocal chondromalacia patella of the knees.  The examiner opined it was not at least as likely as not that the Veteran had a bilateral knee condition which was related to service based on the equivocal objective findings.

The Board would note that a December 2006 magnetic resonance imaging (MRI) revealed an increased T2 signal in the articular cartilage of the medial face t of the patella with the appearance suggesting some edema.  There was a question of either chondromalacia or post-traumatic etiology. 

Thereafter, the Veteran has continued to complain of knee pain, to include in VA outpatient treatment records dated in 2007.  

The Veteran is clearly asserting that he had continued or ongoing problems with his knees since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Significantly, there were complaints of knee pain in service, to include at separation from both periods of enlistment.  The Veteran filed his original claim for benefits in August 1993, right after his discharge, and an October 1993 report of VA examination diagnosed the Veteran with chondromalacia of the bilateral knees.  The Veteran has continued to seek treatment for his knees since his discharge from service.   Thus, the Veteran's current assertions of his having had chronic knee problems since service are consistent with his own actions and the overall record.

The Board is cognizant that the December 2006 VA examiner opined that the Veteran had an equivocal bilateral knee disability that was not related to service.  However, as noted above, the Veteran has been complaining about his knees since service.  Thus, sufficient weight was not given to the Veteran's credibility in terms of service incurrence or ongoing complaints.
 
Based on the evidence of record, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims.  Specifically, ordering another VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  The service treatment records contain complaints of knee pain and diagnoses of strain and tenderness.  The Veteran has continued to seek treatment for his knees since separation.  Currently, the Veteran has been diagnosed with chondromalacia patella, bilaterally.  The Veteran has asserted that he had continued or ongoing knee problems since service, which have been found credible.  The Veteran is competent to report his symptoms (pain), and thus, establishes a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection for a right and left knee disability is warranted.



B. Respiratory Disability

The Veteran contends that he is entitled to service connection for a respiratory disability.  Specifically, he asserts that it is the result of an undiagnosed illness based on his Persian Gulf War service.

Under 38 C.F.R. § 3.317 (2011), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii) .  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board referred to the Veteran's DD Form 214, which reflects Persian Gulf War service from December 1990 to May 1991 and receipt of the Southwest Asia Service Medal with three bronze service stars and the Kuwait Liberation Medal.

The Veteran does not contend that his claimed respiratory disability is a "stand alone" disorder.  Rather, he contends that it is a manifestation of undiagnosed illness due to his service in the Persian Gulf, and that he should be compensated for such under 38 U.S.C.A. § 1117 (West 2002).

A careful review of the claims file shows that the Veteran's respiratory symptoms have been attributed to a known diagnosis.  The January 2008 VA examiner found no respiratory disease with the exception of sleep apnea.  Similarly, the September 2010 VA examiner diagnosed the Veteran with obstructive sleep apnea.  The  examiner noted it was less likely than not related to service exposures  as it was predominantly due to a developmentally narrow oropharyngeal airway, often with superimposed natural aging and weight gain.  The examiner found the Veteran had a very narrow oropharyngeal airway.  The examiner concluded the only respiratory condition the Veteran had, or symptoms thereof, were related to obstructive sleep apnea. 

The Veteran's respiratory problems have been attributed to a known clinical diagnosis of sleep apnea.  Therefore, the claimed respiratory disability cannot be presumptively linked to an undiagnosed illness that is based on his service in the Persian Gulf.  Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.

The Board notes here that service connection for sleep apnea has already been denied by Board decision in June 2010, and the record shows that the Veteran expressly excluded the sleep apnea issue from his appeal to the Court.  It is therefore not before the Board in connection with the current appeal.

Nevertheless, the Board must also address whether there is a respiratory disorder (other than sleep apnea) is the direct result of a disease or injury of his service.  However, the Veteran's service treatment records are wholly devoid of treatment, complaints, or diagnoses of a respiratory disorder.  Post-service, pulmonary function tests in 2000 showed a mild restrictive defect, with no corresponding diagnosis.  Likewise, chest x-rays have been repeatedly negative, to include those dated in 1993, 1994, 1999, and 2000.  The Veteran denied shortness of breath in April 2002.   As noted above, the January 2008 and September 2010 VA examiners found no objective evidence to support a respiratory disability.  In September 2010, pulmonary function tests were normal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claim for a respiratory disability.  38 C.F.R. § 3.303.

As there is no currently diagnosed respiratory disability (other than sleep apnea), service connection is clearly not warranted on a direct causation basis.  Id.  

Though the Veteran contends that he has a separate disability manifested by shortness of breath that is related to his period of service, there is simply no medical evidence on file supporting the Veteran's assertion, and his statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose or opine as to likely etiology of the claimed memory loss and insomnia.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

However, the Board finds that the Veteran's lay statements, in the present case are outweighed by the post-service treatment records indicating that there is no separate respiratory disability.  In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to service connection for a right knee disability, namely chondromalacia patella, is warranted.  Entitlement to service connection for a left knee disability, namely chondromalacia patella, is warranted.  

Entitlement to service connection for a respiratory disability is not warranted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


